379 So. 2d 1313 (1980)
FLORIDA DEPARTMENT OF COMMERCE, Division of Risk Management, Appellant,
v.
Joan C. DAVIES, Appellee.
No. QQ-355.
District Court of Appeal of Florida, First District.
February 13, 1980.
Thomas F. Woods of Woods, Johnston & Erwin, Tallahassee, for appellant.
Jon D. Caminez, Tallahassee, for appellee.
PER CURIAM.
AFFIRMED.
We note that appellee has not filed a separate motion for attorney's fees, but has instead raised the question of appellate fees in her brief as a point on cross appeal. Under our rules, the proper procedure for requesting appellate attorney's fees is to file a separate motion no later than the time for service of the reply brief. Rule 9.400, Fla.R.App.P. In the future, failure to follow this procedure will result in a denial of the fees requested.
MILLS, C.J., and McCORD and BOOTH, JJ., concur.